DETAILED ACTION
This communication is in response to the claims filed on 03/02/2021.
Application No: 16/161,906.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 	A user equipment comprising: 
a housing having an outer surface and an inner surface, the outer surface parallel to the inner surface and separated from the inner surface by a dielectric material, the dielectric material of a thickness and forming a substrate of the housing;
	a surface-cell patch antenna array formed into the substrate of the housing, each surface-cell patch antenna of the surface-cell patch antenna array including:


an exposed surface along a first generally planar region proximate the outer surface;
a vertical-polarization signal feed post that passes through the substrate to the inner surface; and
	a horizontal-polarization signal feed post that passes through the substrate to the inner surface;
a transceiver module disposed in a second generally planar region that is parallel to the first generally planar region and that is located proximate the inner surface of the housing, the transceiver module comprising:
a transceiver device, the transceiver device capable of transmitting and receiving millimeter (mm)-wave signals; and
a flexible printed circuit board having traces that electrically couple the transceiver device to the surface-cell patch antenna array; and 
a connector, the connector electrically coupling the transceiver module to a modem contained on a logic board of the user equipment.


The representative claim 9 distinguish features are underlined and summarized below:
A structure comprising:
a surface-cell patch antenna having a surface that is exposed along a generally planar region proximate to an outer surface of a housing, the housing having a substrate formed from a dielectric material of a thickness, and the surface-cell patch antenna formed into the housing;
	a vertical-polarization signal feed post, the vertical-polarization signal feed post electrically coupled to the surface-cell patch antenna and passing through the dielectric material to an inner surface of the housing, the inner surface of the housing opposite the outer surface of the housing and generally parallel to the outer surface of the housing;
	a horizontal-polarization signal feed post, the horizontal-polarization signal feed post electrically coupled to the surface-cell patch antenna and passing through the dielectric material to the inner surface of the housing;
	a transceiver module, the transceiver module electrically coupled to a modem by a connector and comprising:
	a transceiver device, the transceiver device capable of transmitting and receiving millimeter (mm)-wave signals; and
	a flexible printed circuit board that is affixed to the inner surface of the housing, the flexible printed circuit board including:
	a trace that electrically couples the vertical-polarization signal feed post to a vertical-polarization signal output of the transceiver device, the vertical-polarization signal output including a pad for a flip chip interconnect, a stub bump interconnect, a wire bonding interconnect, or a lead terminal of a package component; and
	another trace that electrically couples the horizontal-polarization signal feed post to a horizontal-polarization signal output of the transceiver device, the horizontal-polarization signal output including a pad for a flip chip interconnect, a stub bump interconnect, a wire bonding interconnect, or a lead terminal of a package component.

The representative claim 14 distinguish features are underlined and summarized below:
	 A method performed by a user equipment, the method comprising:		receiving a millimeter (mm)-wave signal through a surface-cell patch antenna, the surface-cell patch antenna 
	propagating the mm-wave signal to a transceiver device via a horizontal-polarization signal feed post and a vertical-polarization signal feed post that passes through the housing and electrically couples to a trace of a flexible printed circuit board (PCB), 
the PCB disposed proximate an inner surface of the housing that is opposite the outer surface and generally parallel to the outer surface;
propagating the mm-wave signal to a modem that is part of the user equipment, the signal propagated via a connector that electrically couples the flexible PCB to the modem;
demodulating the mm-wave signal via the modem; and
performing an operation, the operation performed by a processor of the user equipment based on the demodulated signal.
 
 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 9 and 14 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of OU-Yu-Chin , Baks and Ouyang teach following:

 	OU-Yu-Chin (US 20200021010 A1) teaches techniques for improving the performance of a wideband antenna in a mobile device. An example of an apparatus according to the disclosure includes a first radiator formed on a first plane of a wireless device, a device cover including an inside surface formed on a second plane that is above and parallel to the first plane, and a second radiator disposed on the inside surface of the device cover, such that at least a portion the second radiator is located in an area that is orthogonal to the first radiator.
 
Baks (US 20180159203 A1) teaches antenna package structures to implement wireless communications packages. For example, an antenna package includes multilayer package substrate, a planar antenna array, antenna feed lines, and resistive transmission lines. The planar antenna array includes an array of active antenna elements and dummy antenna elements surrounding the array of active antenna elements. Each active antenna element is coupled to a corresponding one of the antenna feed lines, and each dummy antenna element is coupled to a corresponding one of the resistive transmission lines. Each resistive transmission line extends through the multilayer package substrate and is terminated in a same metallization layer of the multilayer package substrate. 
 
Ouyang (US 20170110787 A1) teaches an electronic device with wireless circuitry. The wireless circuitry may include one or more antennas. The antennas may include millimeter wave antenna arrays. Non-millimeter-wave antennas such as cellular telephone antennas may The plastic-filled slot may serve as a millimeter wave antenna window. A millimeter wave antenna array may be mounted in alignment with the millimeter wave antenna window to transmit and receive signals through the window. Millimeter wave antenna windows may also be formed from air-filled openings in a metal housing such as audio port openings. 

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
an exposed surface along a first generally planar region proximate the outer surface;
a vertical-polarization signal feed post that passes through the substrate to the inner surface; and 	a horizontal-polarization signal feed post that passes through the substrate to the inner surface; a transceiver module disposed in a second generally planar region that is parallel to the first generally planar region and that is located proximate the inner surface of the housing, the transceiver module comprising:
a transceiver device, the transceiver device capable of transmitting and receiving millimeter (mm)-wave signals; and a flexible printed circuit board having traces that electrically couple the transceiver device to the surface-cell patch antenna array; and 
a connector, the connector electrically coupling the transceiver module to a modem contained on a logic board of the user equipment.


OU-Yu-Chin teaches techniques for improving the performance of a wideband antenna in a mobile device; but failed to teach one or more limitations, including, 
an exposed surface along a first generally planar region proximate the outer surface;
a vertical-polarization signal feed post that passes through the substrate to the inner surface; and 	a horizontal-polarization signal feed post that passes through the substrate to the inner surface; a transceiver module disposed in a second generally planar region that is parallel to the first generally planar region and that is located proximate the inner surface of the housing, the transceiver module comprising:
a transceiver device, the transceiver device capable of transmitting and receiving millimeter (mm)-wave signals; and a flexible printed circuit board having traces that electrically couple the transceiver device to the surface-cell patch antenna array; and 
a connector, the connector electrically coupling the transceiver module to a modem contained on a logic board of the user equipment.


Baks and Ouyang alone or in combination failed to cure the deficiency of OU-Yu-Chin 

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved apparatus for a surface-cell patch antenna arrays integrated as part of a user equipment housing. The described aspects alleviate manufacturing and design challenges that are associated with use of patch array modules.
Curretnly, a common type of an antenna array used in a user equipment today for ultra-high frequency (UHF) wireless communications, such as third-generation partnership project Implementing the patch array module into the user equipment introduces performance and design issues to the user equipment. As an example, construction of the patch array module may limit the use of materials such as metal, gorilla glass, or ceramics due to high signal-penetration losses. As another example, space limitations may require that a transceiver of the user equipment is located remotely from the patch array module. Separating the transceiver from the patch array module in such a fashion can lead to losses in signal fidelity or amplitude for a signal propagating between the transceiver and the patch array module. Signal interference scenarios may also require a design that incorporates multiple patch array modules at multiple positions throughout the user equipment. For example, a user equipment can mitigate signal blockage resulting from a hand, body, walls, foliage, or other obstruction by switching amongst multiple patch array modules, beamforming using one or more of the multiple patch array modules, or a combination thereof. However, and in addition to exacerbating the aforementioned design challenges, the use of multiple patch array modules increases manufacturing costs and consumes valuable space of the user equipment. In general, the aforementioned performance and design issues render patch array modules undesirable for antennas that may transmit and receives mm-wave signals. For 5G NR wireless communications, improvements in antenna technologies are needed
The present disclosure describes one or more aspects of surface-cell patch antenna arrays integrated into an electromagnetic-transparent metallic surface that is used as part of a user equipment housing, and cures the above described disadvantages.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645